Henderson, J.
delivered the opinion of the Court:
It is clear from the authorities that the present action affirms the sale; therefore it cannot be sustained before the term of credit expires. An action for the breach of contract, in not giving the bond, or for not returning the mare, would have been the proper remedy. The principles which govern this case are well established and clearly laid down in 4 East 147, and 3 Bos. and Pul. 582. As, therefore, this action was commenced before the cause of action accrued, the non suit must stand.